Citation Nr: 1703071	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.   

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from August 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Regional Office (RO) in Waco, Texas.

The Board previously considered these and other matters in March 2014.  The Veteran appealed the Board's decision regarding service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an Order granting a Joint Motion for Partial Remand by the parties-vacating the decision with respect to this issue-and remanding the matter to the Board for further action.  Service connection for a low back disorder was not addressed by the Court because the Board did not previously make a final decision on this issue in its March 2014 decision.  This issue was remanded for further record development.  The case returned to the Board for further appellate review after that development was completed.

In March 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and a low back disability to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, and afford the Veteran a VA medical examination.  The action specified in the March 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's hearing loss disability did not have onset in service and was not caused or permanently aggravated by his active military service.  

2.  The Veteran's low back disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic diseases, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and other organic diseases of the nervous system are recognized as chronic diseases under 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service with the Air Force, specifically, exposure to noise from helicopters.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is certainly permitted to describe being exposed to loud noise, such as that caused by helicopters, as well as describe observable symptoms such as decreased hearing.  His lay statements are found to be consistent with the circumstances of his service.  For this reason, it is accepted that the Veteran likely had hazardous noise exposure in service.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of the ears that meets the criteria of 38 C.F.R. § 3.385.  A September 2009 VA audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 50, 80, 85, and 100 decibels, respectively, and in the left ear were 30, 40, 65, 60, and 90 decibels, respectively.  The diagnosis was mild to profound sensorineural hearing loss in both ears.

However, the preponderance of the evidence establishes that the current bilateral hearing loss is not due to or related to service, to include the noise exposure in service.  

An audiometric evaluation was conducted on enlistment in April 1974.  At that time, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 5, 5, 5, and 5 decibels, respectively, and in the left ear were 15, 5, 5, and 5 decibels, respectively.  

Another audiometric evaluation was performed in July 1978, at separation from service.  At that time, puretone thresholds at the test frequencies of 500, 1000, 2000, 3,000 and 4000 Hertz in the right ear were 5, 5, 5, 5, and 5 decibels, respectively, and in the left ear were 10, 10, 10, 5, and 5 decibels, respectively.  Thus, the Veteran's hearing was within normal limits at the relevant frequencies at the time of his separation from service.  

Post-service, the Veteran has presented no evidence of a hearing loss disability within one year of service.

In August 2015, the Veteran was afforded a VA examination to obtain an opinion concerning the etiology of his current hearing loss.  The examiner opined that it is less likely than not the Veteran's current bilateral hearing loss disability is related to his active military service.  She noted that the Veteran's hearing was within normal limits bilaterally between 500 and 4,000 Hz at separation from service and did not undergo any significant threshold shifts between enlistment and separation.  Therefore, she explained, there is no evidence that the Veteran met the criteria for a hearing loss disability during service.  Furthermore, she explained that research suggests that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of "delayed-onset hearing loss," meaning that the Veteran's current hearing loss was not likely caused by the delayed effects of the Veteran's in-service noise exposure.  

In a May 2016 addendum medical opinion, the examiner clarified that because there is no puretone threshold recorded at 6,000 Hz at enlistment, the examiner cannot determine whether a threshold shift took place in service and cannot determine whether the Veteran's 30 decibel reading at 6,000 Hz at separation from service is evidence of hearing loss due to in-service noise exposure without resorting to speculation.  However, even if the Board affords the Veteran the presumption of soundness and assumes his hearing was normal in his right ear at 6,000Hz at enlistment and worsened during service, the Board cannot grant service connection solely for this one high frequency hearing loss.  VA has a very specific definition of hearing loss defined by puretone thresholds at 500- 4,000 Hz.  

The Veteran's hearing was within normal limits at 500-4,000 Hz at both enlistment and separation from service and there was no evidence of any significant worsening at these thresholds between enlistment and separation.  Thus the Veteran did not meet the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during service.

Additionally, the Veteran has not presented any evidence that he had a hearing loss disability within one year of separation from service.

Finally, the April 2015 VA examiner explained that that the current medical literature does not support delayed-onset hearing loss.  That is, any hearing loss due to noise exposure manifests contemporaneous to that exposure, not many years later.  Therefore, any worsening of the Veteran's hearing between separation and the present was less likely than not the result of the Veteran's in-service noise exposure.  For all the above reasons, entitlement to service connection for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Low Back

The Veteran contends that he injured his back in service and that a herniated disc was diagnosed.  He contends that his current service treatment records are not complete and should contain an X-ray examination of the low back.  See June 2010 VA Form 9, and January 2012 VA neurosurgeon consult record.  In a February 2010 statement, the Veteran's brother indicated that while they were both at a military recruiting event in 1975, the Veteran injured his back when he fell off a trampoline.  He took the Veteran to the emergency room at the Dallas Naval Air Station in Grand Prairie, Texas.  The Veteran's brother indicated that X-ray examination revealed ruptured discs at L3 and L4, and indicated that the Veteran was informed that the X-ray examination reports would be sent to his active duty station at Lackland Air Force Base.  

However, the Veteran's service treatment records do not document any injury to the Veteran's low back, including a herniated disc.  Significantly, at a July 1978 separation physical, the Veteran reported a number of past injuries both before and during service, including a hairline fracture of the left tibia, a fractured right ulna, a fractured right 5th metacarpal, a bone avulsion of the right ankle, and a ligament tear of the right ankle, but did not report any injury to the back or spine.  The physical examination performed at that time was negative for any disability of the back or spine.  

Post-service, there is no evidence, to include any x-ray evidence, of any low back disability within one year of service.  

In February 1992, the Veteran was treated for trauma to the lumbosacral spine while playing basketball.  An x-ray of the lumbar spine was negative and motor and sensory examinations were normal.  He was assessed with musculoskeletal pain.  

An April 2009 VA outpatient treatment notes reflects that the Veteran complained of low back pain of 10 years duration.  At a January 2012 VA Neurosurgery Consult, the Veteran claimed that he had a trampoline accident in 1976 and had a herniated disc at L2-3.  He complained of burning pain in his low back since that time.  In a February 2012 addendum, Dr. M.M. speculated that the Veteran's alleged in-service injury could be the cause of his current lumbar spine disability, but that without records and after thirty six years, it is difficult to be certain.

In May 2012, the Veteran told both his VA counselor and occupational therapist that his back injury occurred in Vietnam, contradicting earlier reports that the injury occurred at a recruiting event in Texas (and despite the fact that the Veteran had no foreign service).

Based on all the above evidence entitlement to service connection for a low back disability must be denied.

While the Veteran has claimed that he injured his low back in service and the Veteran's brother submitted a statement claiming to have witnessed the Veteran's injury, the Board does not find these accounts credible.  First, the Board notes that the Veteran and his brother have provided conflicting recollections as to how the injury occurred, where the injury occurred, and the exact nature of the injury.  In one statement, the Veteran's brother reported that the Veteran was injured in 1975 at a recruiting event in Texas and suffered from a herniated disc at L3-4.  However, the Veteran later claimed that the injury occurred in 1976 to L2-3.  In 2009, he told a treatment provider that his low back pain began "ten years ago," which would place onset of his disability decades after service.  He also told several treatment providers that he was injured in Vietnam, despite the fact that the Veteran's military personnel records show no service in Vietnam, or any foreign service, for that matter.  Such inconsistencies undermine the credibility of both the Veteran and his brother.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

Additionally, the Veteran's contentions of an in-service back injury are not corroborated by his service treatment records.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

Here, it appears that all available service treatment records have been associated with the Veteran's claims folder.  Additionally, the Board finds that a herniated disc is the type of injury that would be recorded in the Veteran's service treatment records if it took place.  The Veteran's service treatment records document a range of issues, ranging from relatively minor, such a acne, to the more serious, such as a right ankle sprain.  Significantly, the Veteran's July 1978 separation physical comprehensively lists a half-dozen prior fractures, sprains, and other injuries, but does not list any injury to the lumbar spine.  Given how detailed this account of the Veteran's medical history is, the Board would expect that if the Veteran had suffered a herniated disc or other serious back injury in service, it would be noted on his separation physical.  

Additionally, the Board notes that a February 1992 x-ray of the lumbar spine was normal, showing no evidence of disc bulge or other abnormality, further undermining the Veteran's current claim that his current lumbar spine disability had onset in service.  

In this case, the Board finds the contemporaneous medical records to be more probative then the Veteran's contradictory accounts of his medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Finally, the Board does not find the February 2012 addendum from Dr. M.M.to be persuasive.  Rather, the opinion was speculative.  See Bloom v. West, 12 Vet. App. 185   (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war). The lack of rationale further diminishes the opinions value. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

As there is no probative evidence that the Veteran's low back disability was incurred in service or for many years after service and there is no probative evidence that the Veteran's current condition is otherwise related to service, entitlement to service connection for a low back disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations of his hearing loss disability, which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  
As the Board has determined that the Veteran's accounts of injuring his low back in service are not credible and there is no evidence of any low back disability in service, the Board finds that referral for a VA examination to determine the etiology of the Veteran's current lumbar spine disability is not required.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a low back disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


